      Case 2:20-cv-03112-BWA-JVM Document 18 Filed 04/30/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 E.R., BY AND THROUGH HER                                       CIVIL ACTION
 MOTHER, B.R.
                                                                NO. 20-3112
 VERSUS
                                                                SECTION M (1)
 CABRINI HIGH SCHOOL, INC.


                                           ORDER

       Considering plaintiff’s motion to dismiss this case with prejudice because the claims have

been settled (R. Doc. 17)

       IT IS ORDERED, ADJUDGED, AND DECREED that this case is DISMISSED WITH

PREJUDICE.

       New Orleans, Louisiana, this 30th day of April, 2021.




                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE
